Citation Nr: 1427582	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-23 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April to August 2006, and again from December 2007 to December 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed degenerative disc disease of the lumbar spine is the result of an improvised explosive device (IED) explosion during military service.

2.  The Veteran's currently diagnosed mild degenerative changes of the cervical spine at the C4-5 and C6-7 levels is the result of an improvised explosive device (IED) explosion during military service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 1154 (b), 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1110, 1154 (b), 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Veteran reports that he developed both his lumbar and cervical spine disabilities as a result of serving on combat duty in Iraq.  His DD-214 reflects that he served as an infantryman in a designated imminent danger pay area.  He received the Combat Infantryman Badge, the Iraq Campaign Medal with Campaign Star, the Global War on Terrorism Service Medal, the National Defense Service Medal, and the Army Commendation Medal.  Thus, the Veteran is entitled to the combat presumption.  38 U.S.C.A. § 1154 (b).  

A December 2013 "Statement of Medical Examination and Duty Status" reflects that in April 2008, the Veteran was involved in an IED explosion while serving in Iraq.  The statement lists cervical spinal stenosis of the back among a list of the Veteran's injuries and states that the Veteran's condition is a result of the IED explosion.  Additionally, a January 2014 Statement from the National Guard Bureau states that the Veteran's cervical and lumbar disc disease with lower extremity neural impingement that occurred during Operation Iraqi Freedom was approved as occurring "in line of duty."

In July 2011, the Veteran was diagnosed during a VA spine examination with degenerative disc disease of the lumbar spine, as well as mild degenerative changes of the cervical spine at the C4-5 and C6-7 levels.  While the examiner provided a negative nexus opinion with respect to both conditions, the Board notes that the VA examiner's opinion was issued before the above statements were associated with the Veteran's claims file.  As such, the examiner's opinion is based on an incomplete factual record and is therefore afforded no probative weight.   

Following a review of the medical and lay evidence of record, the Board finds that service connection is warranted for both the Veteran's lumbar spine and cervical spine disabilities as directly related to active duty service.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for lumbar spine and cervical spine disabilities.  38 U.S.C.A. § 5107. 

ORDER

Entitlement to service connection for a lumbar spine disability is granted.

Entitlement to service connection for a cervical spine disability is granted.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


